           Case 2:20-cv-00128-BWA Document 29 Filed 11/17/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

  DAVID MARX                                                           CIVIL ACTION
  VERSUS                                                               NO. 20-128
  DARREL VANNOY                                                        SECTION M (4)


                                            ORDER

       The Court, having considered the complaint, the record, the applicable law, the magistrate

judge’s report and recommendation (“R&R”),1 and the petitioner’s objection to the R&R,2 hereby

approves the R&R and adopts it as its opinion in this matter.

       Petitioner David Marx makes two objections to the R&R. First, Marx objects to the

R&R’s conclusion that the prosecutor’s statement during a rebuttal argument regarding DNA

evidence was not improper. As explained by the R&R, Marx has not established that the

prosecutor’s isolated statement, when evaluated in light of the argument and record as a whole,

was improper or prejudicial considering the multitude of other evidence before the jury, including

Marx’s detailed confession, the eyewitness identifications, and other circumstantial evidence of

Marx’s guilt. Marx’s objection to the R&R relies solely on the isolated statement, out of context,

and still does not establish how the statement was prejudicial in light of the argument and record

as a whole.

       Second, Marx objects to the R&R’s finding that he did not receive ineffective assistance

of counsel as a result of his counsel’s failure to make a separate motion to suppress his confession.

The R&R explained that the motion to suppress was made in accordance with the customary

practices observed by the New Orleans Criminal District Court, and that court heard testimony


       1
           R. Doc. 21.
       2
           R. Doc. 28.
         Case 2:20-cv-00128-BWA Document 29 Filed 11/17/20 Page 2 of 2




from witnesses on the motion. The R&R thoroughly described the officer’s testimony and the

facts in the record surrounding Marx’s confession.      The R&R further explained that it is

immaterial that the motion to suppress was not made in writing as a stand alone or omnibus motion

because such a motion would have been meritless considering that a written motion would not

have changed the officer’s testimony and the pertinent facts. Marx’s objection does not persuade

this Court that the R&R is incorrect.

       Therefore,

       IT IS ORDERED that David Marx’s petition for issuance of a writ of habeas corpus filed

pursuant to 28 U.S.C. § 2254 is DENIED and DISMISSED WITH PREJUDICE.

               New Orleans, Louisiana, this 17th day of November, 2020.




                                                     ___________________________________
                                                     BARRY W. ASHE
                                                     UNITED STATES DISTRICT JUDGE




                                               2
